Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record disclose the claimed method for forming an underlayer film as recited in claims 1, 3-7, 9 and 10, the underlayer film for lithography of claim 11 formed according to the method of claim 1, and a resist pattern forming method of claim 13.  See the method of claim 1 below:

    PNG
    media_image1.png
    449
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    680
    media_image2.png
    Greyscale

	Accordingly, claims 1, 3-7, 9-11, and 13 are seen as allowable and passed to issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                						
J.Chu
May 29, 2021